


109 HCON 441 IH: Expressing the sense of Congress regarding

U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 441
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2006
			Mr. DeFazio (for
			 himself, Mr. Rahall, and
			 Mr. Gilchrest) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on International
			 Relations, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress regarding
		  the regrettable votes cast by certain Caribbean countries for a resumption of
		  commercial whaling at the 58th annual International Whaling Commission meeting
		  in St. Kitts in June 2006.
	
	
		Whereas whales have very low reproductive rates, which
			 makes many whale species extremely vulnerable to pressure from whaling, and
			 many whale species were hunted to near extinction by the commercial whaling
			 industry;
		Whereas whales migrate throughout the world’s oceans, and
			 international cooperation is required to successfully conserve and protect
			 whales;
		Whereas, in 1946, a significant number of countries
			 adopted the International Convention for the Regulation of Whaling, which
			 established the International Whaling Commission to provide for the proper
			 conservation of whale populations;
		Whereas the International Whaling Commission adopted a
			 moratorium on commercial whaling in 1982 to conserve and promote the recovery
			 of whale populations and later established the Indian Ocean and part of the
			 ocean around the Antarctic as a whale sanctuary to further enhance the recovery
			 of whale populations;
		Whereas, at the 58th annual International Whaling
			 Commission meeting in St. Kitts in June 2006, the Caribbean countries of
			 Antigua and Barbuda, Dominica, Grenada, St. Kitts and Nevis, St. Lucia, and St.
			 Vincent and the Grenadines voted with pro-whaling interests to support the
			 resumption of commercial whaling by claiming the moratorium is no longer
			 necessary, to allow Japan to hunt 150 minke whales, to remove conservation
			 efforts directed at small whales and dolphins, and to implement secret
			 ballots;
		Whereas five of these six Caribbean countries, St. Vincent
			 and the Grenadines abstained, also voted to delete the Southern Ocean
			 Sanctuary;
		Whereas a majority of tourists to these six Caribbean
			 countries come from the United States, and the American people are
			 overwhelmingly opposed to the resumption of commercial whaling;
		Whereas thirty species of whale and dolphins can be found
			 in the Caribbean, and commercial enterprises offering whale watching tours
			 began in the Caribbean in the mid-1980s and has rapidly expanded;
		Whereas the revenue attributable to whale watching far
			 exceeds the revenue attributable to whaling;
		Whereas, by supporting the resumption of commercial
			 whaling, a country could adversely affect its international image and
			 jeopardize its tourism industry; and
		Whereas, in May 2006, Caribbean environmental leaders,
			 whale watch operators, and tourism industry representatives met in Trinidad to
			 voice their concern and opposition to whaling and to challenge their
			 governments to change their pro-whaling positions: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)the Caribbean countries of Antigua and
			 Barbuda, Dominica, Grenada, St. Kitts and Nevis, St. Lucia, and St. Vincent and
			 the Grenadines should—
				(A)renounce their support for a resumption of
			 commercial whaling and instead support fledgling whale watching operations in
			 the Caribbean;
				(B)join with the
			 United States and a majority of other countries to support strong conservation
			 measures for whales; and
				(C)at the next annual International Whaling
			 Commission meeting, oppose the resumption of commercial whaling, support
			 existing sanctuaries and the creation of new sanctuaries, support strong
			 conservation measures for whales, and oppose the use of secret balloting at
			 International Whaling Commission meetings; and
				(2)the United States should consider the
			 position of these Caribbean countries regarding commercial whaling when
			 considering any future foreign aid to, or trade agreements with, these
			 countries.
			
